UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):July 23, 2010 BROOKLYN FEDERAL BANCORP, INC. (Exact Name of Registrant as Specified in Charter) Federal 000-51208 20-2659598 (State or Other Jurisdiction (Commission File No.) (I.R.S. Employer of Incorporation) Identification No.) 81 Court Street Brooklyn, NY Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(718) 855-8500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. The Company’s Board of Directors approved a cash dividend of $0.01 per share of common stock for stockholders of record as of August 16, 2010, payable on August 30, 2010. A copy of the press release announcing the dividend is attached as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits (a) Financial Statements of Businesses Acquired.Not applicable. (b) Pro Forma Financial Information.Not applicable. (c) Shell Company Transactions.Not applicable. (d) Exhibits Exhibit No. Description Press release issued by the Company on July 26, 2010 announcing a dividend SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. BROOKLYN FEDERAL BANCORP, INC. DATE:July 26, 2010 By:/s/ Michael Trinidad Michael Trinidad Vice President and Chief Financial Officer EXHIBIT INDEX The following exhibit is filed as part of this report: Exhibit No. Description Press release dated July 26, 2010
